MOUNTAIN RENEWABLES, INC. 4320 Eagle Point Parkway, Suite A Birmingham, AL 35242 205-453-9650 November 9, 2010 VIA EDGAR Pamela Long Securities and Exchange Commission Division of Corporation Finance treet, N.E., Washington, DC 20549 Re: Mountain Renewables, Inc. Current Report on Form 8-K Filed September 22, 2010 Form 10-K for Fiscal Year Ended December 31, 2009 Filed March 26, 2010 Form 10-Q for Fiscal Quarter Ended March 31, 2010 Filed May 14, 2010 Form 10-Q for the Fiscal Quarter Ended June 30, 2010 Filed July 13, 2010 File No. 333-159577 Dear Ms. Long: I am writing in response to your letter dated October 19, 2010.We are actively preparing responses to the comments set forth in your letter.However we will require additional time to provide complete responses.We expect to file our responses on EDGAR no later than November 16, 2010. Sincerely, /s/ Kenneth A. Flatt, Jr. Kenneth A. Flatt, Jr. Chief Executive Officer
